Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	Authorization for this examiner’s amendment was given in an interview with David Spears on 01/26/2022.
	The claims have been amended as follows:
1. (Currently Amended) A vehicle suspension system comprising a vehicle load-bearing member comprising: an elastomeric body; a plurality of elastomeric-active strips embedded within the elastomeric body, each elastomeric-active strip contacting the elastomeric body along substantially an entire length of the elastomeric body; a lead wire for delivering an electric current to the elastomeric-active strips; and a controller in communication with a power supply for supplying electric current to the elastomeric-active strips for changing dynamic characteristics of the elastomeric-active strips, wherein changing dynamic characteristics of the elastomeric- active strips changes at least one of dampening and stiffness of the vehicle load-bearing member by changing the shape of the elastomeric-active strips.  
2. (Currently Amended) The vehicle suspension system member of Claim 1 further comprising a suspension arm and a wheel supported by the suspension arm, wherein the elastomeric-active strips are configured to control the suspension arm.  
3. (Currently Amended) The vehicle suspension system member of Claim 2, wherein the suspension arm comprises the elastomeric body.  
5. (Currently Amended) The vehicle suspension system member of Claim 3, wherein the controller receives signals from a sensor detecting motion of the elastomeric body 
6. (Currently Amended) The vehicle suspension system member of Claim 3, wherein the controller receives a direct or indirect request to change the dynamic characteristics of the elastomeric body and provides an electric current to the elastomeric- active strips in response to the direct or indirect request.  
7. ( Currently Amended) The vehicle suspension system member of Claim 1 further comprising a vehicle seat wherein the elastomeric-active strips are disposed proximate a frame of the vehicle seat.  
8. ( Currently Amended) The vehicle suspension system member of Claim 7, wherein the frame of the vehicle seat comprises the elastomeric body.  
9. ( Currently Amended) The vehicle suspension system member of Claim 8, wherein the controller receives a direct or indirect request to change the dynamic -3-Appln. No.: 16/777,166Attorney Docket No.: NVH-4007US02 characteristics of the elastomeric body and provides an electric current to the elastomeric- active strips in response to the direct or indirect request.  
10. ( Currently Amended) The vehicle suspension system member of Claim 1 further comprising a cargo unit, wherein the elastomeric-active strips are proximate the cargo unit.  
11. ( Currently Amended) The vehicle suspension system member of Claim 10, wherein the cargo unit includes a cargo floor, the cargo floor comprising the elastomeric body.  
suspension system member of Claim 11, wherein the controller receives signals from a sensor detecting motion of the elastomeric body and provides an electric current to the elastomeric-active strips to change the size or shape of the elastomeric-active strips.  
13. ( Currently Amended) The vehicle suspension system member of Claim 11, wherein the controller receives a direct or indirect request to change the dynamic characteristics of the elastomeric body and provides an electric current to the elastomeric-active strips in response to the direct or indirect request.

Election/Restrictions
Claims 1 & 14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-13 & 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach applications of electrically-controllable material of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616               


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616